Citation Nr: 9918682	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  94-04 238	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at Presbyterian Specialty Hospital (PSH) from 
November 5, 1990, to December 14, 1990.


REPRESENTATION

Appellant represented by:	Pamela A. Hunter, Attorney at 
Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1978 to 
March 1984.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a decision by the VA 
Outpatient Clinic (VAOPC) in Winston-Salem, North Carolina.

This matter was previously before the Board in June 1996, 
when it was remanded for further development.  The veteran's 
files were thereafter returned to the Board in November 1998.


FINDINGS OF FACT

1.  The veteran incurred medical expenses at PSH from 
November 5, 1990, to December 14, 1990; she was hospitalized 
at PSH for purposes of restoring lost function due to a 
chronic back disorder.

2.  At the time of the treatment in question, the veteran was 
in receipt of a 40 percent disability rating for a service-
connected low back disorder.

3.  VA did not authorize the veteran's hospitalization at PSH 
in advance.

4.  No evidence has been submitted to show that a medical 
emergency existed at the time of the treatment in question; 
neither has evidence been presented to show that VA 
facilities were unavailable for such treatment.


CONCLUSIONS OF LAW

1.  The admission of the veteran to PSH on November 5, 1990, 
at VA expense, was not authorized by VA in advance.  
38 U.S.C.A. §§ 1703, 1710 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 17.52, 17.53, 17.54 (1998).

2.  The claim for payment or reimbursement of unauthorized 
medical expenses incurred at PSH from November 5, 1990, to 
December 14, 1990, is not well grounded.  38 U.S.C.A. 
§§ 1728, 5107 (West 1991); 38 C.F.R. §§ 17.120, 17.130 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior Authorization

If VA facilities are not capable of furnishing hospital care 
or medical services necessary for the treatment of a 
veteran's service-connected disability, VA may contract with 
a non-VA facility in order to provide the required care.  
38 U.S.C.A. §§ 1703, 1710 (West 1991 & Supp. 1998).  Non-VA 
care may be paid for by VA if VA authorizes the care in 
advance pursuant to 38 C.F.R. § 17.54 (1998).  38 C.F.R. 
§§ 17.52, 17.53 (1998).  That section provides, in pertinent 
part, that:

	The admission of a veteran to a non-[VA] hospital 
at [VA] expense must be authorized in advance.  In 
the case of an emergency which existed at the time 
of admission, an authorization may be deemed a 
prior authorization if an application, whether 
formal or informal, by telephone, telegraph or 
other communication, made by the veteran or by 
others in his or her behalf is dispatched to the 
[VA] . . . within 72 hours after the hour of 
admission . . . .

 In the present case, the veteran contends that she was told 
prior to her admission to PSH on November 5, 1990, that VA 
had approved the care in question.  She says that she was 
seen by a private physician, Dr. Hamaty, after receiving a 
card from VA permitting her to obtain certain outpatient 
medical care from private care providers at VA expense (a so-
called "fee basis" card).  She says that Dr. Hamaty felt 
that she needed to be admitted to a hospital, and that he 
informed her of available treatment options at PSH.  She says 
that she told Dr. Hamaty that she did not have a job, that 
she had no insurance, that her VA fee basis card was valid 
for private outpatient treatment only, and that payment by VA 
for anything other than outpatient treatment would have to be 
approved in advance.  She maintains that she was asked to 
give certain information to Dr. Hamaty's receptionist, and 
that the receptionist later informed her that a VA physician, 
Dr. Cabagnot, had approved the treatment in question.

As an initial matter, the Board finds that the treatment the 
veteran received at PSH from November 5, 1990, to December 
14, 1990, is the sort of treatment for which VA may contract 
under 38 U.S.C.A. §§ 1703 and 1710.  The record shows that, 
at the time of the treatment in question, the veteran was in 
receipt of a 40 percent disability rating for a service-
connected low back disorder.  The record further indicates 
that the veteran was hospitalized at PSH for purposes of 
restoring lost function due to a chronic back disorder, 
described in the records from PSH as "[c]ervical and lumbar 
dysfunction due to lumbar strain, service[-]connected 
injuries 9/79."  Because the record demonstrates that the 
treatment received at PSH was, at least in part, for a 
service-connected disability, it is the type of treatment 
that the VAOPC could have contracted for if it had determined 
that the treatment was needed and that VA facilities were 
incapable of providing it.

It is the Board's conclusion, however, that no evidence has 
been received which demonstrates that VA did, in fact, 
authorize in advance VA payment for the veteran's 
hospitalization at PSH from November 5, 1990, to December 14, 
1990.  Although the veteran maintains that she was told by a 
private physician's receptionist that VA had been contacted 
and had authorized the veteran's admission at VA expense, the 
veteran has not submitted, and the VAOPC has been unable to 
identify, any evidence which indicates that prior approval 
from VA was actually obtained.

The available records show that a VA physician, Dr. Cabagnot, 
recommended in August 1990 that the veteran be seen in a pain 
clinic for problems associated with her low back, and that 
subsequently, in September 1990, she was authorized to obtain 
treatment from a pain clinic on a fee basis.  The record does 
not show, however, that Dr. Cabagnot approved the veteran's 
admission to PSH on November 5, 1990.  When specifically 
asked to comment on the matter of prior authorization, Dr. 
Cabagnot stated:

	[The veteran's] medical record [does not] 
show that I had a telephone conversation with 
her nor her local doctor about her back pain 
and granting approval for admission in the 
local hospital.

	I know that prior approval of a non-VA 
hospitalization from [the office of the 
VAOPC's Contract Hospital Clerk] is necessary 
and [the veteran's] case is no exception. 

In this regard, the Board finds that Dr. Cabagnot's statement 
is entitled to significant probative weight, inasmuch as it 
is grounded on his first-hand knowledge of the situation and 
a review of the available medical records.  The veteran's 
statements relating to prior authorization are, by contrast, 
entitled to less probative weight because they are based only 
on information given her by a third party-a private 
physician's receptionist whom she can no longer locate.  The 
Board does not question the veteran's credibility or 
sincerity in this matter.  However, her statements as to what 
she was told by another person who claimed to have spoken 
with Dr. Cabagnot, while admissible into evidence under VA 
rules, are too unreliable to be accorded significant 
probative value because they are based not on what the 
veteran knows to be true, but rather on what she was told by 
another.

In view of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the claim as to 
prior authorization for payment.  The greater weight of the 
evidence establishes that prior approval was not received 
from VA for payment or reimbursement of the costs of private 
treatment.  Consequently, the veteran may recover the 
expenses associated with such treatment only if she qualifies 
for payment or reimbursement of unauthorized medical expenses 
under the provisions of 38 U.S.C.A. § 1728 (West 1991) and 
38 C.F.R. § 17.120 (1998).  

Unauthorized Medical Expenses

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist her in developing the facts pertinent 
to her claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the context of a 
claim for payment or reimbursement of unauthorized medical 
expenses, this generally means that the claimant must present 
evidence which tends to show that each of three regulatory 
conditions can be satisfied.  See Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).  Specifically, the claimant must present 
evidence to the effect that:

		(a)  The care and services rendered were either:

	(1)  for an adjudicated service-
connected disability, or

	(2)  for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

	(3)  for any disability of a 
veteran who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

	(4)  for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program and who is 
medically determined to be in need 
of hospital care or medical 
services for reasons set forth in 
38 C.F.R. § 17.48(j) (1995); and

	(b)  The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

	(c)  No VA or other Federal facilities 
were feasibly available and an attempt 
to use them beforehand or obtain prior 
VA authorization for the services 
required would not have been reasonable, 
sound, wise, or practicable, or 
treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. §§ 17.120, 
17.130 (1998).

In the present case, the evidence of record shows that the 
veteran was treated for a service-connected disability during 
her hospitalization at PSH from November 5, 1990, to December 
14, 1990.  See discussion, supra.  The first of the 
aforementioned criteria for payment or reimbursement (denoted 
(a) above) has therefore been satisfied.

It is the Board's conclusion, however, that no evidence has 
been presented to show that a medical emergency existed at 
the time of the treatment in question.  The records from PSH 
do not show that the veteran was treated in an emergency 
facility or that emergency transportation was required.  Nor 
do the records contain written remarks or other notations 
which suggest that the treatment in question was for "a 
sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action," see Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994), or that delay would have 
been "hazardous to [her] life or health."

Neither has there been any showing that VA facilities were 
unavailable for the treatment at issue.  No evidence has 
been submitted to show that the nature of the veteran's 
medical condition made it necessary or economically 
advisable to obtain treatment from a non-VA facility.  See 
38 C.F.R. § 17.53 (1998); Hennessey, 7 Vet. App. at 146.

In the absence of evidence showing that the treatment in 
question was emergent, and that VA facilities were not 
feasibly available for such treatment, that an attempt to use 
them beforehand or obtain prior VA authorization for the 
services required would have been unreasonable, unsound, 
unwise, or impracticable, or that treatment had been or would 
have been refused, the claim for payment or reimbursement of 
unauthorized expenses cannot properly be considered well 
grounded.  See, e.g., Woodson v. Brown, 8 Vet. App. 352, 355-
56 (1995); Parker v. Brown, 7 Vet. App. 116, 119 (1994).  The 
claim must therefore be denied.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

